Citation Nr: 1219801	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-17 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1970.



This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the St. Louis, Missouri Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO continued the existing 30 percent disability rating for PTSD.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by panic attacks more than once a week, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; but has not been manifested by near-continuous panic or depression, inability to function independently, violence, disorientation, or inability to establish and maintain effective relationships. His PTSD has produced occupational and social impairment with reduced reliability and productivity; but has not produced serious deficiencies in most areas of mental, occupational, and social functioning.


CONCLUSION OF LAW

The Veteran's PTSD most nearly approximates the criteria for a 50 percent disability rating; but does not meet the criteria for a rating higher that 50 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran with VCAA notice in letters issued in November 2007 and December 2008. The November 2007 letter was issued prior to the June 2008 rating decision denying an increased rating for PTSD. In the 2007 and 2008 letters, VA advised the Veteran what information and evidence was needed to substantiate his increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA also advised the Veteran of the information and evidence necessary to establish effective dates. The case was last adjudicated in April 2010.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. In written arguments presented in May 2012, the Veteran's representative indicated that the Veteran had not received a VA mental health examination since 2007. The representative asserted that the Veteran's mental health had worsened since 2007. The Veteran had an initial VA PTSD examination in May 2007. Later, in January 2008, he had a VA PTSD review examination. In addition, he has had ongoing VA mental health treatment, and the claims file contains records of that treatment dated as late as December 2009. The Board finds that the assembled examination and treatment records, combined with arguments and lay statements that the Veteran has submitted, provide sufficient evidence regarding the manifestations and effects of the Veteran's PTSD since the May 2007 examination. The Board concludes that the assembled evidence is sufficient, and sufficiently recent, to allow an informed review of the rating for the Veteran's PTSD.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of his claim on its merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Rating for PTSD

The Veteran's service included service in Vietnam during the Vietnam War. He began in VA mental health treatment in 2006, and he was diagnosed with PTSD. He submitted in October 2006 a claim for service connection for PTSD. In a May 2007 rating decision, the RO granted service connection for PTSD. The RO made service connection effective in October 2006, and assigned a disability rating of 30 percent. In October 2007, the Veteran submitted a claim for an increased disability rating for PTSD, asserting that he was having increased PTSD symptoms.

In addition to PTSD, VA has established service connection for the Veteran's type 2 diabetes mellitus and for peripheral neuropathy in his left and right lower extremities. In October 2007, the Veteran raised a claim for a total disability rating based on individual unemployability (TDIU). In the June 2008 rating decision, the RO denied a TDIU. In October 2008, the Veteran submitted a notice of disagreement (NOD) with the June 2008 denial of a rating higher than 30 percent for PTSD. He did not then or later express disagreement with the denial of a TDIU. Thus, he has not initiated an appeal in the issue of entitlement to a TDIU.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2011). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1. The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, the Board will consider whether different ratings are warranted for different time periods. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The VA rating schedule provides for evaluating mental disorders such as PTSD under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 30 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  ....................................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships .. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  .................................................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks more (weekly or less often) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)  ... 30 percent

38 C.F.R. § 4.130.

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996). GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job). See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)). While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.

The evidence regarding the effects of the Veteran's PTSD that is in the claims file is dated from 2006 forward. The Veteran has had VA treatment and examinations for PTSD, and he and persons who know him have provided statements about the effects of his PTSD on his functioning.

In May 2006, a coworker of the Veteran wrote that recently he had noticed that the Veteran was more nervous and skittish. The coworker related that, when he walked up to the Veteran to ask him a question, the Veteran tossed tools in the air due to nervousness.

In VA primary care in September 2006, the Veteran reported problems with depression and insomnia. In VA mental health consultations in October 2006, the Veteran reported that since his service in Vietnam he had experienced sleep disturbance, irritability, anger, easy startling, and worries. He indicated that he never discussed with anyone his traumatic experiences in Vietnam. The Veteran's wife provided a written statement relating that, in addition to the symptoms the Veteran described, she also had noticed in him depression, memory impairment, and frequent checking of door locks. The Veteran reported a 29-year history of employment with a manufacturing business. He related some history of difficulty getting along with supervisors. He stated that his employment had become more stressful. He reported that he was on medical leave from his employment and was considering retirement. VA clinicians provided a diagnosis of PTSD. A clinician assigned a GAF score of 50. The Veteran began attending a VA PTSD therapy group. Subsequent treatment records also reflect the prescription of medications to treat his PTSD.

In October 2006, the Veteran filed a claim for service connection for PTSD. He described traumatic experiences during his service in Vietnam. He reported that since his Vietnam service he had experienced nervousness, shaking of his hands, stuttering, and difficulty sleeping. The Veteran's wife wrote in October 2006 that in February 2006 the Veteran had symptoms of a mental breakdown. She stated that he stopped engaging in tasks after work, and spent long periods sitting. She related that she talked him into retiring from work, because he could no longer function. She reported that, in addition to the symptoms the Veteran reported, he also had diminished memory.

In a December 2006 private medical treatment record, a clinician listed the Veteran's problems as including, in addition to physical problems, nervousness, anxiety, and symptoms of fatigue.

In VA PTSD treatment in December 2006, the Veteran reported adjusting to retirement, and having ongoing though diminished PTSD symptoms. He indicated that he enjoyed caring for livestock and shopping with his wife. A clinician assigned a GAF score of 55. The Veteran saw a VA psychiatrist in December 2006 and January 2007. The Veteran reported a history of stress and some violence in his marriage and his relationships with his children. The psychiatrist found that the Veteran's speech was clear, with some rambling. The Veteran denied hallucinations or paranoid thinking. He reported a history of homicidal ideation and suicidal thoughts. He indicated that his anger and volatile behaviors decreased after he had a stroke in 1998. The psychiatrist assigned a GAF score of 55.

In a December 2006 statement, the Veteran's wife wrote that the Veteran's father told her that the Veteran had not been the same since he returned from Vietnam. She stated that the father said that the Veteran had what used to be called shell shock. She reported that throughout their marriage the Veteran had been nervous and jumpy. She stated that he only wanted to stay home, and never wanted to go places. She reported that in September 2006 he quit employment and sold off the cattle they owned, and began spending his time just sitting. She attributed this to pain from neuropathy and/or to depression.

In 2007, the United States Social Security Administration (SSA) found that the Veteran had been disabled since September 2006. The SSA attributed his disability to a primary diagnosis of anxiety-related disorders, and a secondary diagnosis of diabetes mellitus.

In May 2007, the pastor of the Veteran's church wrote that the Veteran's PTSD symptoms had worsened over the years, until the Veteran could no longer function in society, and was hindered in performing tasks at work and at home.

The Veteran had a VA PTSD examination in May 2007. The examiner reported having reviewed the Veteran's claims file. The Veteran reported having painful intrusive memories of his combat experiences. He indicated that he experienced distress when reminded of those experiences. He stated that he avoided or tried to avoid war-related news, travel by air, crowded situations, and other stimuli that reminded him of his combat experiences. He indicated that he largely stayed home and isolated himself. He reported a long history of sadness and some history of suicidal ideation. He related startling easily and being hypervigilant, needing to scan his perimeter and check out unexpected noises. He indicated that when he was employed he had some difficulty at his workplace due to his irritability and excessive startle reaction. He reported that he had retired recently because he could no longer tolerate his leg pain from neuropathy. The examiner found that the Veteran was alert and oriented, with a somewhat anxious mood and a constricted affect. The Veteran's thoughts were clear and goal-oriented. There was no evidence of delusions or hallucinations. His cognitive abilities were grossly intact, and he had no suicidal ideation at the time of the examination. The examiner assigned a GAF score of 52, which he described as "indicating serious symptoms of post-traumatic stress disorder leading to long-standing social isolation, some difficulty in the workplace and some obvious difficulty with interpersonal interactions."

In his October 2007 PTSD increased rating claim, the Veteran reported having increased PTSD symptoms. He stated that he had two to three panic attacks per week. He stated that his PTSD made him no longer able to work. He noted SSA's determination that diabetes and anxiety disorder made him unable to work.

In a November 2007 statement, the Veteran reported that when he was employed he had a lot of nerve trouble, and was always very jumpy around noise and people. He stated that he had panic attacks two to three times a week.  He indicated that panic attacks could be set off by being in a store or by arguing with his wife. He stated that he had up to three panic attacks a day when around his grandchildren, so he largely avoided them. He related that he was very nervous around people and sometimes found himself staring at people for prolonged periods. He reported feeling depressed, particularly in the mornings and at night, with worse depression in the winter. He indicated that he had suicidal thoughts but did not think that he would act on them. He stated that it took him all day to complete tasks, and that he had trouble remembering things.

The Veteran's wife wrote in November 2007 that some of the Veteran's PTSD symptoms were less severe when he stayed home and avoided interaction, but that he was then isolated. She reported that she talked him into getting out of the house more, but then he had more frequent panic attacks. She indicated that when he felt nervous he had difficulty concentrating, and made mistakes. She stated that he compensated with adjustments such as using cash in stores rather than writing checks. She stated that he was very distracted when driving or attempting tasks, and that this caused delays and other problems. 

Family members and friends of the Veteran provided statements in early 2008. One of the Veteran's sons wrote that the Veteran previously kept himself busy, but now lacked motivation, did very little, and had great difficulty completing very simple tasks. The son stated that he had to be very careful to avoid startling the Veteran, and that the Veteran was extremely frightened and upset when he was startled. The son reported that in recent times the Veteran's memory was impaired, and he was very nervous, irritable, and argumentative.

Another of the Veteran's sons recalled the Veteran having flashbacks, with yelling and assuming a fighting stance, if he encountered a family member in a dark hallway heading to the bathroom at night. That son remembered that when they watched scary movies the Veteran would jump out of his seat screaming. He stated that the Veteran previously had enjoyed being around children, but more recently became unsettled when around his grandchildren. He indicated that more recently the Veteran complained to his wife frequently and became agitated quickly.

Another relative wrote that in recent times the Veteran had become depressed, tired, self-isolating, and intolerant of children. A long time wrote friend that that the Veteran used to be hardworking and helpful, but in recent times was depressed and had panic attacks.

The Veteran had another VA PTSD examination in January 2008. The Veteran reported depression, suicidal thoughts, poor concentration, intrusive thoughts, excessive anger and irritation, sleep disturbance, nightmares, panic, and an inability to relax. He reported that he was depressed in the mornings and evenings, and sometimes all day. He indicated that when he was depressed he sat by himself and did nothing, and thought about things he had done to hurt other people's feelings. He reported having nightmares and waking up screaming. He indicated that he had difficulty sleeping, and rarely slept through the night. He stated that he became extremely nervous around people and noise, and avoided such situations. He indicated that when he drove he had difficulty due to panic and lack of concentration. He indicated that he often lost or forgot things. He stated that he had not worked since leaving his factory job in 2006. He indicated that he lived with his wife, and occupied himself with television and radio. He stated that he went out with his wife to shop, but soon became uncomfortable being out in public, and then waited in the car. He indicated that he was more comfortable with family than with others, and that he had only one friend.

The examiner observed that the Veteran was oriented, with clear speech, a sad affect, and a depressed mood. The Veteran's thinking was spontaneous and logical but slightly disorganized. He was preoccupied with events that occurred in Vietnam and with his physical difficulties. He was distractible, but capable of abstract thinking. He reported suicidal ideation without intent. His relationships seemed fair in quality but low in frequency of contact, with a preference for avoiding contact except with family members. His judgment was affected by his depression. The examiner concluded that the Veteran's PTSD was manifested by chronic, daily problems that impaired social relationships and likely damaged his work relationships and performance. The examiner noted that the Veteran presently had limited activities and limited ability to complete some daily activities such as driving and shopping. The examiner assigned a GAF score of 52, citing few friends and limited social tolerance.

In VA mental health outpatient treatment in August 2008, the Veteran reported that on medication his panic symptoms had decreased to about two panic attacks per week. He reported that his suicidal thoughts were fleeting, with no intent. He indicated that he could handle spending time with one grandchild at a time, but not more than one. He indicated having no hallucinations and no homicidal ideation. The treating psychiatrist increased the dose of medication to treat PTSD symptoms. The psychiatrist assigned a GAF score of 55.

In an October 2008 statement, the Veteran asserted that he had decreased social interactions, panic attacks three to four times a week, difficulty concentrating for more than about fifteen minutes, and disorientation to time and place. He stated that he could not deal with people other than family members, and that he felt panic when he was in public and anyone was behind him. He stated that he had his wife drive because he could not remember where he was going and he had episodes of road rage.

In VA psychiatric treatment in January 2009, the Veteran reported that on an increased medication dose he was calmer and was less irritable with his family. He indicated that his diabetes had been followed by loss of sexual function, and that this contributed to his depression. The psychiatrist assigned a GAF score of 55.

In an early 2009 statement, a daughter-in-law of the Veteran reported that she had observed that the Veteran was very jumpy, paranoid, and irritable. She related that the Veteran seemed very depressed, spent a great deal of time just sitting, had to check door locks repeatedly, and took all day to complete even a small task.

In a February 2009 statement, the Veteran described further the effects of his PTSD. He stated that before he left work he was experiencing panic attacks two or more times a week. He indicated that presently he had trouble with motivation, such that he had difficulty getting himself even to shower, shave, and brush his teeth.

In VA psychiatric treatment in May 2009, the Veteran indicated that he continued to stay close to home. He stated that he got along with his two grown sons. He indicated that his wife told him that he had problems with anger. He indicated that he usually slept well. The treating psychiatrist observed that the Veteran seemed chronically depressed. The psychiatrist found that the Veteran was not suicidal. The psychiatrist added a medication for depression. The psychiatrist assigned a GAF score of 55. On follow-up three weeks later, the Veteran reported that he stopped the new antidepressant due to a physical symptom thought to be a side effect. He reported chronic marital stress. He indicated that he did not have paranoid thinking or suicidal or homicidal ideation. He stated that he sometimes heard music in the background, but denied hearing clear voices or having command hallucinations. The treating psychiatrist continued the GAF score of 55.

The Veteran wrote in May 2009 that his PTSD symptoms had increased. He related having panic attacks three to four times a week and having difficulty maintaining personal hygiene. 

In a May 2009 statement, the Veteran's wife wrote that the Veteran resisted taking care of his personal hygiene, and would only do so for church or medical appointments. She stated that he had difficulty understanding directions and instructions, and required multiple repetitions. She asserted that she had come to recognize when he was having a panic attack, and that he had them four to five times a week. She indicated that his depression led him to sit for hours. She stated that his anger had worsened.

In VA psychiatric treatment in December 2009, the Veteran indicated that he felt okay, had no problems, and did not want any changes in medications. He stated that his wife insisted that he change from the VA psychiatrist he was seeing to a different VA psychiatrist, because she wanted him to get a higher VA disability rating. The Veteran reported that he liked to sit and watch television or do nothing, but that his wife was unhappy with his inactivity. He denied having anxiety or problems with his moods. He stated that he had no complaints other than his cranky wife. The treating psychiatrist found that the Veteran's speech, judgment, concentration, and memory were intact. The psychiatrist assigned a GAF score of 66.

The assembled evidence provides a somewhat mixed picture as to the extent of the Veteran's occupational and social impairment due to PTSD. Overall, the evidence tends to show that his PTSD produces decreases in efficiency that occur more often than occasionally, and inability to perform tasks that occurs more persistently than intermittently. Accounts from the Veteran and others tend to indicate that nervousness and difficulties in interactions with people caused the Veteran some problems at his employment, even though those problems were not the only or main impetus for his retirement. The Veteran's anxiety, irritability, depression, and withdrawal have lead to problems in his family relations and considerable limitation of interactions beyond his home and family. There is evidence that depression, impairment of concentration, and impairment of memory interfere with the completion of tasks. Mental health professionals have assigned GAF scores mostly in the 50s, consistent with moderate difficulty in social and occupational functioning. The evidence tends to show, then, that the Veteran's occupational and social impairment due to PTSD rises to the level of reduced reliability and productivity. Thus, his disability due to PTSD more nearly approximates the rating schedule criteria for a 50 percent rating than those for a 30 percent rating. The Board therefore grants an increase to a 50 percent rating.

The Veteran's PTSD manifestations at some times and in some ways resemble some of the criteria for a 70 percent rating. He and his wife have indicated that his motivation is diminished to the extent that he neglects to maintain personal hygiene. He has often reported suicidal ideation, though he consistently denies suicidal intent. His impairment, however, has not been sustained at a level that produces deficiencies in most areas. Indeed, in treatment in December 2009, the Veteran stated that he had no problems with anxiety or moods. There is evidence that the Veteran has difficulties with family relationships, but overall he has maintained acceptable relationships with his wife, grown children, and grandchildren. While his mood is described as including daily periods of depression, mental health professionals generally have not observed him to have serious impairment of judgment or thinking. There are varying reports as to the frequency of his panic attacks, but the evidence does not suggest that he has near-continuous panic. His behavior in recent years has not included violence. He has difficulties with memory, motivation, and organization, but he has not been noted to be grossly disoriented, to have illogical or otherwise impaired speech, nor to have persistent delusions or hallucinations. The preponderance of the evidence thus shows a disability picture that does not meet or approximate the criteria for a 70 percent or 100 percent rating.

The Board has considered whether the Veteran's PTSD has produced multiple distinct degrees of disability that would warrant different disability ratings over the period of years for which the rating is under appeal. The identified and assembled evidence, which is from 2006 forward, shows some fluctuations over time in the severity of some PTSD manifestations and symptoms. Overall, however, that evidence tends to show, throughout the appealed period, a PTSD disability picture more consistent with the criteria for a 50 percent rating than with the criteria for ratings lower or higher than 50 percent. The Board therefore will not assign varied or staged ratings in this case.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's PTSD. The symptoms of and impairment due to the PTSD is adequately addressed by the schedular rating that the Board is granting in this decision. The rating schedule addresses the occupational and social impairment produced by the Veteran's PTSD, and provides for higher ratings for disability more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer the PTSD rating claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 



ORDER

Entitlement to a disability rating of 50 percent, but not higher, for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


